8Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
(i) In claim 1: in line 5, delete “excess of”; in line 6, replace “a” with --the--; and in lines 8-9, delete “from the alumoxane precursor”.
(ii) In claim 45: delete the two “excess” in line 5. 
(iii) In claim 47: in line 6, delete “excess of”; at the end of line 6, replace “a” with --the--, and in line 9, delete “from the alumoxane precursor”.
(iii) Cancel claims 22-41 and 43-44.

The following is an examiner’s statement of reasons for allowance:
Bergsma et al (WO2016/170017, its family US 2018/0134731 teaches a process for preparation of a supported alkylaluminoxane by reacting alkylaluminum and methacrylic acid in a solvent such as toluene, heptane and hexane; and only toluene is used in the Examples.  Applicant’s Declaration under 37 CFR 1.132 filed on August 28, 2020 has shown that the catalyst supported on the supported alkylaluminoxane prepared in heptane provides superior activity as compared to the catalyst the supported alkylaluminoxane prepared in toluene.  Such an improvement of activity is critical and . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C LU whose telephone number is (571)272-1106.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C CAIXIA LU
Primary Examiner
Art Unit 1765



/Caixia Lu/Primary Examiner, Art Unit 1765